     Case 3:21-cv-00616-MMA-MSB Document 5 Filed 06/14/21 PageID.24 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MATTHEW BURGESS,                                    Case No. 21-cv-616-MMA (MSB)
12                                      Plaintiff,
                                                         ORDER RE: JOINT MOTION TO
13   v.                                                  EXTEND TIME FOR DEFENDANT
                                                         GORE’S RESPONSIVE PLEADING
14   COUNTY OF SAN DIEGO, et al.,
                                                         TO PLAINTIFF’S COMPLAINT
15                                  Defendants.
                                                         [Doc. No. 4]
16
17
18
19
20
21
22
23         Matthew Burgess (“Plaintiff”) and Defendant William Gore (“Gore”) jointly move
24   “for an Order suspending . . . Gore’s deadline to respond [to] Plaintiff’s Complaint and
25   also extending Gore’s deadline to respond to Plaintiff’s intended First Amended
26   Complaint [“FAC”] for twenty one (21) days after Plaintiff serves that amended
27   complaint on the County of San Diego.” See Doc. No. 4 at 2 (citation omitted). Good
28   cause appearing and pursuant to Civil Local Rule 12.2 and Federal Rules of Civil

                                                     1
                                                                              21-cv-616-MMA (MSB)
     Case 3:21-cv-00616-MMA-MSB Document 5 Filed 06/14/21 PageID.25 Page 2 of 2



 1   Procedure 6(b)(1)(A) and 15(a), the Court ORDERS Plaintiff to file a FAC on or before
 2   June 28, 2021 and ORDERS Gore to respond to Plaintiff’s forthcoming FAC within
 3   twenty-one days after Plaintiff serves the FAC on Gore.
 4         IT IS SO ORDERED.
 5
 6   Dated: June 14, 2021
 7                                               _____________________________
 8                                               Hon. Michael M. Anello
 9                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            21-cv-616-MMA (MSB)
